UNITED STATES COURT OF APPEALS
                                     FIFTH CIRCUIT

                                            ____________

                                            No. 01-31343
                                            ____________


                 THE SCHOOL BOARD OF THE PARISH OF ST. CHARLES, on
                 its own behalf & as collecting agent for; THE ST. CHARLES
                 PARISH COUNCIL,


                                                Plaintiffs - Appellants,

                 versus


                 QUALA SYSTEMS INC., doing business as Quala Wash,


                                                Defendant - Appellee.



                             Appeal from the United States District Court
                                For the Eastern District of Louisiana
                                        No. 00-CV-2894-K


                                          November 11, 2002

Before EMILIO M. GARZA and CLEMENT, Circuit Judges, and HUDSPETH*, District Judge.

PER CURIAM:**

       Because the plaintiffs have waived t heir claim for sales taxes due resulting from the

defendant’s sale of gaskets, the judgment of the district court is final and we therefore have appellate

       *
           District Judge of the Western District of Texas, sitting by designation.
       **
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jurisdiction. See Clark v. Johnson, 278 F.3d 459, 460 (5th Cir. 2002) (“In general, a district court's

order is an appealable final decision if it ‘ends the litigation on the merits and leaves nothing for the

court to do but execute the judgment.’”) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463, 467

(1978)).

        We AFFIRM essentially for the reasons given by the district court.




                                                  -2-